Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
This was an action of forcible entry and unlawful detainer, originally commenced before a Justice of the Peace.
An appeal was taken from the judgment of the Justice, to the County Court, and afterwards transferred from the County to the District Court, in consequence of the disqualification of the County Judge.
In Caulfield v. Hudson, we decided that the District Court had no appellate jurisdiction. The act concerning “ Forcible Entries and Unlawful Detainers,” confers original jurisdiction in these cases upon Mag*53istrates’ Courts, and the remedy being a summary one provided by statute, does not belong to the District Courts, by virtue of their original common law jurisdiction, so that the District Court had neither original or appellate jurisdiction over the subject matter in controversy.
If the District Court could not entertain an appeal direct from the decision of the Justice, it would he absurd to contend that the cause, having been appealed to any other Court, might be transferred to the District Court.
The argument, that because the County Court is authorized to try these cases de novo, on appeal, such a trial or examination is an exercise of original and not appellate jurisdiction, involves a contradiction of terms, and is not warranted by reason or authority.
The appeal is dismissed, and the judgment of the District Court reversed, with costs.